 1

 2

 3

 4

 5

 6                             UNITED STATES DISTRICT COURT
                                    DISTRICT OF NEVADA
 7

 8 UNITED STATES OF AMERICA,                        3:18-CR-057-MMD-WGC
                                                    3:18-CR-055-MMD-WGC
 9                Plaintiff,

10          v.                                      Final Order of Forfeiture

11 JOSE VALENTIN MORA,
   a/k/a Cholo, a/k/a Magic,
12

13                Defendant.

14         The United States District Court for the District of Nevada entered a Preliminary

15 Order of Forfeiture pursuant to Fed. R. Crim. P. 32.2(b)(1) and (2); 18 U.S.C. § 924(d)(1)

16 with 28 U.S.C. § 2461(c); 18 U.S.C. § 981(a)(1)(C) with 28 U.S.C. § 2461(c); 21 U.S.C. §

17 853(a)(1); 21 U.S.C. § 853(a)(2); 21 U.S.C. § 853(p); and 21 U.S.C. § 881(a)(6) with 28

18 U.S.C. § 2461(c) based upon the plea of guilty by Jose Valentin Mora, aka Cholo, aka

19 Magic, to the criminal offenses, forfeiting the property set forth in the Plea Agreement, the

20 Second Bill of Particulars (057), the Forfeiture Allegation of the Superseding Indictment

21 (057), and the Forfeiture Allegation of the Superseding Indictment (055) and shown by the

22 United States to have the requisite nexus to the offenses to which Jose Valentin Mora, aka

23 Cholo, aka Magic, pled guilty. Superseding Indictment (057), ECF No. 192; Second Bill of

24 Particulars (057), ECF No. 236; Change of Plea (057), ECF No. 590; Plea Agreement (057),

25 ECF No. 601; Preliminary Order of Forfeiture (057), ECF No. 605; Superseding Indictment

26 (055), ECF No. 89; Change of Plea (055), ECF No. 108; Plea Agreement (055), ECF No.

27 109; Preliminary Order of Forfeiture (055), ECF No. 111.

28 / / /
 1          This Court finds that the United States may amend this order at any time to add

 2   subsequently located property or substitute property to the forfeiture order pursuant to Fed.

 3   R. Crim. P. 32.2(b)(2)(C) and 32.2(e).

 4          This Court finds the United States published the notice of forfeiture in accordance

 5   with the law via the official government internet forfeiture site, www.forfeiture.gov,

 6   consecutively from November 19, 2019, through December 18, 2019, for (057) and from

 7   October 27, 2019, through November 25, 2019, for (055), notifying all potential third parties

 8   of their right to petition the Court. Notice of Filing Proof of Publication (057), ECF No.

 9   657; Notice of Filing Proof of Publication (055), ECF No. 113.

10          This Court finds the United States notified known third parties by regular mail and

11   certified mail return receipt requested of their right to petition the Court. Notice of Filing

12   Service of Process – Mailing (055), ECF No. 114.

13          On December 11, 2019, the United States Attorney’s Office served Michelle Lee

14   Henderson by regular and certified return receipt mail with the Preliminary Order of

15   Forfeiture and the Notice of Preliminary Order of Forfeiture. Notice of Filing Service of

16   Process – Mailing (055), ECF No. 114.

17          This Court finds no petition was filed herein by or on behalf of any person or entity

18   and the time for filing such petitions and claims has expired.

19          This Court finds no petitions are pending with regard to the property named herein

20   and the time for presenting such petitions has expired.

21          THEREFORE, IT IS HEREBY ORDERED, ADJUDGED, AND DECREED that

22   all possessory rights, ownership rights, and all rights, titles, and interests in the property

23   hereinafter described are condemned, forfeited, and vested in the United States pursuant to

24   Fed. R. Crim. P. 32.2(b)(4)(A) and (B); Fed. R. Crim. P. 32.2(c)(2); 18 U.S.C. § 924(d)(1)

25   with 28 U.S.C. § 2461(c); 18 U.S.C. § 981(a)(1)(C) with 28 U.S.C. § 2461(c); 21 U.S.C. §

26   853(a)(1); 21 U.S.C. § 853(a)(2); 21 U.S.C. § 853(p); 21 U.S.C. § 881(a)(6) with 28 U.S.C. §

27   2461(c); and 21 U.S.C. § 853(n)(7) and shall be disposed of according to law:

28      1. a Bersa Thunder .380 caliber pistol, bearing serial number C97681;
                                                  2
 1      2. any and all ammunition;

 2      3. $1,000.00 in US Currency seized from Alberto Acosta-Macias at 3503 Postre Ct.;

 3      4. $213.00 in US Currency seized from Jose Mora at 460 E. Grove St.;

 4      5. $607.00 in US Currency seized from Shawn Curl at 4986 S. Virginia St.;

 5      6. $996.00 in US Currency seized from Shawn Curl at 18119 Cherry Leaf Ct.;

 6      7. $2,750.00 in US Currency seized from Shawn Curl at 18119 Cherry Leaf Ct.;

 7      8. $16,021.00 in US Currency seized from Shawn Curl at 18119 Cherry Leaf Ct.; and

 8      9. $3,785.00 in US Currency seized from Shawn Curl at 18119 Cherry Leaf Ct.

 9   (all of which constitutes property).

10          IT IS FURTHER ORDERED, ADJUDGED, AND DECREED that any and all

11   forfeited funds, including but not limited to, currency, currency equivalents, certificates of

12   deposit, as well as any income derived as a result of the government’s management of any

13   property forfeited herein, and the proceeds from the sale of any forfeited property shall be

14   disposed of according to law.

15          IT IS FURTHER ORDERED, ADJUDGED, AND DECREED that the Clerk send

16   copies of this Order to all counsel of record.

17                 February 5
            DATED _____________________, 2020.

18

19

20                                               HONORABLE MIRANDA M. DU
                                                 UNITED STATES DISTRICT JUDGE
21

22

23

24

25

26

27

28
                                                      3
 1                               CERTIFICATE OF SERVICE

 2         A copy of the foregoing was served upon counsel of record via Electronic Filing on

 3   January 30, 2020.

 4                                                   /s/ Heidi L. Skillin
                                                     HEIDI L. SKILLIN
 5                                                   FSA Contractor Paralegal
 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                 4
